9 O, 10¢/</ ~05104 ;07,<
RECElVED lN
count oF chMmAL APPEALS

rea 022015 v

wR No. 20,644- AbelAcosta,GleM
Ex parte v _ ln The Texas Court

Paul Larson v ' l Crirninal Appea|s
Cause Nos. 449008-€, 449008-D, 465007-€, & 465007--D Austin, Texas

WR 20,644-04, WR 20,644-05, WR 20,644-06, WR 20,644-07, & WR 20644-08

'BlLL'OF REV|EW

CO|\/|ES NOW, Pau| Larson, Petitioner (hereafter Larson), bringing before this Honorable
Court Larson’s Bill Of Review; and, in support thereof, will show:

JUR|SD|CT|ON

A Bill of Review is a:

”[p]roceeding in equity brought for purpose of reversing or correcting prior judgment of
court after judgment has become fina|. Rogers v. $ear/e, Tex'.Civ.App., 533 S.W.Zd
433, 437. lt is in the nature of a writ of error. A ”bill of review," or a bill in the nature of
a bill of review, are of three classes; those for error appearing on the face of the record,
those for newly discovered evidence, and those ”for fraud impeaching the original
transaction. Such bills are peculiar to courts of equity." Black's Law Dictionary, Fifth
Edition, page 151.

Larson brings this Action based on ”error appearing on the face of the record" and/or
”for fraud impeaching the original transaction." lf the entire record of‘Cause Numbers 449008-
C, 449008-D , 465007-€, and 465007-D had been brought before this Honorable Court {due to
the restraints on Larson’s abilities to copy and/or purchase copies of the District Clerk's files,
Larson has no knowledge of what records-were forwarded to this Honorable Court), then the
fact a subsequent Court Order filed with this Honorable Court from the 263rd District Court,

after Larson filed for Mandamus Action, neither referred to nor negated an earlier Order in

these Causes which stipulated that there were unresolved issues which were to be decided by
the Court, requiring further Findings of Facts and C_onc|usions of Law (copies attached), then
error does appear on the face of the record, However,` if, in fact, this allegation (of Fact) is not
evident from the face of the Records received from the Harris County District Clerk's Office in
these Cause Numbers, the extrinsic fraud has been perpetrated upon the Petitioner and this
Honorable court ”impeaching the original transaction," i.e., the denial of Larson’s App|ication
For Writ Of Habeas»Corpus and/or Writ Of Mandamus.

PRAvER FoR REL\EF

Larson PRAYS this Honorable Court GRANT Larson’s Bill Of Review, Review the entire
Habeas Record, Ordering-if necessary-the Harris County District Clerk's Office to provide
both the Honorable Court and the Petitioner the Comp|ete Habeas Corpus Files in the above
and Foregoing Trial Court Cause Numbers and, thereafter, GRANT|NG the Re|ief originga||y

PRAYED for in Larson’s App|ications For Writ Of Habeas Corpus; for thus Doth Petitioner PRAY.

MoaGAN sKYFuGATE j M

My Comm|ssion Expires
Mamh 7, 2013 j` PAUL/ LARSON, Petitioner Pro Se

9 Bucan Street, #l

 

Houston, Texas 77076'2451
OATH

SUBSCR|BED AND SWORN TO BEFORE ME, the undersigned Notary Pub|ic, on this

ZCQ/ clay of <W\O&a(j/’,_ZOH

I\/ly Commission Expires: …%m

NOTARYU PUBL|CU
il\@t¢u~ '7 /z@ i<é

Cause No. WR. 20,644-0_
Ex parte l ln The Texas Court
_Pau| Larson l of Crimina| Appea|s
' Austin, Texas
Trial Court Cause Nos. 449008-€, 449008-D, 465007-€, & 465007-D7
Court Of Criminal Appea|s.Cause Nos.:

WR 20,644-04, WR 20,644-05, WR 20,644-06, WR 20,644-07, and WR 20,644-08

CERT|F|CATE OF SERV|CE

Service has been accomplished by mailing a true and correct copy of the
foregoing instrument (Bi|l of Review) to the following address: Honorable Linda
Garcia, Assistant District Attorney; 1201 Frank|in St., suite 600; Houston, Texas

77002, on this, theég "day of Q/H-)\) ,2015.
Signed On This The 45 day of f& , 2015.

Respectfu||y Submitted,

sra/w

Pau| Larson
Pro Se Petitioner

t

Cause Nc). 449008'€

lex PARTE § rN THE 263"D Dismcr count
' § OF
PAUl_. ALLAN LARSON,
Applicant § HARRIS COUNTY, 'I`EXAS
STATE’S\l’ROl.’OSED ORDER DESIGNATING ISSUES

Having reviewed the applicants petition for writ of habeas corpus, the Court finds that
the following issues need to be resolved in the instant proceeding whether the applicant is being
illegally confined pursuant to a parole v\'arran't and whether the parole board has unlhwfull‘y
imposed conditions on his mandatory release

Therefore, pursuant to Articie ll.07, §3(<1), this Court will resolve the a'bove~citcid issue

and then enter findings of fact,

"

The Clerk of`l'he Court is ORDERED NO'I` to transmit at this time any documents in the

above~styled case to the Court of Criminal Appeals until further order by this Court.

By the following signature, the Court adopts the
State’s Proposed Order Designating Issuoe.

sIGNED on the ______ day or OCT 1 8 2012 , 2011

  

 

D

“hris Dar-l¢l
§lotrlc! C\¢'l’k

w 0 9 zmz

 

m

01,_;¢';’/3€00£.{,,/:/\9

c/
797/405 12 err Cause No 449003.1)
"~‘ »' 2013

   

Ex elian § iN TriE 263*“) Dls_TRiCT c"Cli)RT '
oF
PAUL ALLAN LARSON,
Applicant ' § l HARRlS COUNTY, TEXAS

STATE’S PROPOSED ORDER DESIGNATING ISSUES
Having reviewed the applicant's petition for writ of habeas corpus_, the Court finds that
the following issues need to be resolved in the instant proceeding: whether the applicaxit is being
illegally denied credit for time spent on supervised release and whether the parole board has
unlawfully revoked his supervised release

'l`herefore, pursuant to Article ll.07, g3(<1), this Court wili resolve the above-cited issue

l

and then enter findings of fact.
The Clerk of the Court is ORDERED NOT to transmit at this time any documents in the

above-styled ease to the Court of Criminal Appealsuntil further order by this Court. . '

By the following signature, the Court adopts the
State’s Proposed Order Designating Issues.

n .' ‘l 1
smeltingan _dayof we ii Bl.% ,2013.

 

 

Cause No. 46500'7-€

q pin rt g~; rn ute mm nimmer count
§ or

mut sizan LAr<soN, y
§ males coUN'rY, rents

Applicant

STATE’S PROPOSED GRDER DESEGNAT[NG ISSUES
Having reviewed the applicants petition .0r writ of habeas corpus, the Court finds that
die foliowirig issues need to be resolved in the instant proceeding whether the applicant is being
iliegelly confined pursuant to a parole warrant and whether the parole board has unlawfully

imposed conditions on his mandatory rele%e.

Therefore, pursuant to Art;icle li.(l'/', §B(d`}, this Court will resolve the above-cited issue
and then enter findings of fact
The Clerk of the Court is ORDERED NO'i: to transmit at this time any documents in the

above-styled case to the Coui“t of Czi_minal A`ppeais until further order by this Court

B,v the foiiewing signature, the Court adopts the
Stnte"s `Proposed Order Designating' !ssues.

er ~» sent

`sioNED on me dayor W» t ,zoiz.

',/
-.'-"-~ / j
q /» r:l»/L-- x
‘ sees }E<-;~‘i~"oo: § l § E g
G?zi'is. Har.iel

/ District Clerk
UCi 0 9 2352

‘4`.`."

 

.“. ' . /'/'/i "

\

211 `
S_\»-§i
¢_.

\ C

01 -7
/ 144

P

¢J£ Cause No. 465007-D

oscar 1b
)` o<
"}' /// C") b do
651 ~~ f /@'+/
Ex PARTE _4 t 470 § iN ms 263‘“’ Disrrucr collar
x g § OF
pAuL ALLAN LARsoN, \
Appli¢am ~\ ‘ § minus couNTY, TEXAS

l STATE’S PROPOSED ORDER DESIGNATING HSSUES

l-Iaving reviewed the applicant’s petition f`or writ of habeas corpus, the Court filnds that
the following issues need to be resolved in the instant proceeding whether the applicant is being

illegally denied credit for time spent on supervised release and whether the parole ballard has

unlawfully revoked his supervised release

Therefore, pursuant to Article ll.O'/', §3(d), this Court will resolve the above-cited issue

and then enter findings of fact

The Clerk of the Court is ORDERED NQ[ to transmit at this time any documents in the

above'styled case to the Court of Criminal Appeals until further order by this Court
. |

By the following signature, the Court adopts the
State’s Proposed Order Designating lssues.

w 14 ma ,`2013.

day of

§§ /M-~"""T
ZIYG JUDGE

SIGNED on the

 

/Q

Your' New Benefit Amount

BENEFICIARY'S NAME; PAUL A LARSON

l

¢689657

Your Soeial Security benefits will increase by l.7 percent in 2015 because of a rise in th cost of`

living. You can use this letter when you need proof of your benefit amount to recei' e food,

rent, or energy assistance; bank loans; or for other business Keep this letter with yc&

important financial records

How Much Will I Get And Wheu‘.{
~ Your monthly amount ( before deductions) is
' The amount We deduct for Medicare medical insurance is
` (Il" you did riot have Medicare as ofNov. 20, 2014,
or if someone else pays your premium, we show $0.00.)
' The amount we deduct for your Medicare prescription drug plan is
(If you did not elect withholding as of Nov. 1, 20]4, we show S0.00.)
" The amount we deduct for voluntary Federal tax withholding is
(_lt` you did not elect voluntary tax withholding as of
Nov. 2(), 2014, we show $0,00.`)
~ Atier we take any other deductions, you will receive

on or about Jan. 2, 2015.

 

t
t
7 $1 1353

l
ll $o.oo.

.__.-_~c

$1;§

$0.00.

309,00

 

’.
l

lt` you disagree with any of these amounts, you must write to us within 60 days from lhe date

you receive this letter. We would be happy to review the amounts

) ,

t

l

You may receive your benefits through direct deposit, a Direct Express® card, or an Electtlon ic
Transfer Account. If you still receive a paper check and want to switch to an electronic
payment, please visit the Department of the Treasury’s Go Direct website at www.godi)

What lf I Have Questio~r_;§_?_

Please visit our website at www.socialsecurity.gov for more information and a variety of on ine

§§ch org.
§

LS%UE `

services You also can call 1-80(¥772-1213 and speak to a representative from 7 a.m. until 7 pv .,
Monday through Friday. Recorded information and services are available 24 hours a day. Our ines are

busiest early in the week, early in the month, as well as during the Week between Cluistmas
Year’s Day; it is best to call at other times lf you are deaf or hard of hearing, call our l'| Y n
1-800-325-0778. If you are outside the United States, you can contact any U.S. embassy or co

t

  
   

New

‘ulate

o.fi`ice. Please have your Social Security claim number available when you call or visit and inc de it on

any letter you send to Social Security. It` you are inside the Unjted States and need assistance

you can visit your local office

8989 LAKES AT 610 DR
HOUSTON TX

1__.'.~¢. ¢.“»u<\¢l"r`..aa‘\l'!l,

 

any lcind,

i
l
i
l

 

LS%M

l

 

$C)t"}IAI; SECURI' ’x' ADMH`€ISTRATION O_`
(,"SREAT LAKES PRUGRAM SERV[CE CENTER l\-105
600 WEST MAD[SON ST 1
CHICAGO IL 60661-2474

OFFlC|AL BUSlNE’;~`-'}`.-

PENA€.TY F~OH PR!V.°‘TE L!"$`E. 7.»?§!`_‘

PAUL A l_i.LRSC)i`\?
PO BOX 524()01
HOUSTON TX 7 7052-4001

 

F!P.ST»G|.ASS MA|L
PRESOHTED
POSTAGE AND FEES PA|D
SOC|AL SECUR|TY
ADM|N!STRAT|ON
PEF{M|`¥ NO.G~H

 

 

 

ul||l'""ili"l"llu"lll'mill'ili"i|llill"ll»"|l\"l""'

 

C>pen a my Social Security account
£nnialSecuritv.cgy_WW~w_*_ l n

 

 

FORM SSA-1099 - SOC!AL SECUR|TY BENEFIT STATEMENT

 

 

 

 

 

 

 

 

1 _
13 201 4 » PART o:= Yoon sociAL secumrr BENEFITS sHowN u-
l

L _

t BOX 5 MAV BE TAXABLE lNCOME.

____;c.,.il

 

 

 

 

 

 

 

 

 

 

 

 

   

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

' SEE THE RE\IERSE FOR MORE lNFORMATlON_ g
l §5;1. Name k lBox 2. Beneficiary’s Social Secun't_v Number §§
l PAUL a LARSON l 386.40-3920 §§
fir-E:)x 3. Benefits Paid in 2014 Box 4. Bsnefits L~`tepaa`d :o SSA in 2014 _Box|'s,"Net ._Benefits to'r`- 2_01_4':¢52»¢' §
5 316,620.00 . ; $700.00 ' ' `.`;'.$1~5§920.00 §
il DESCR|PTION OF AMDUNT m BOX 3 l DESCRIPT|ON_ OF AMOUNT lN BOX 4
ii Paid by check or direct deposit $15.920.00 ll Decluctions for work or other j
le Deductions for work or other ‘r adjustments $700.00 l
l adjustments $‘700400 ° Beneiits repaid to SSA in 2014 $700.00
.‘ Total Adclit:ions $16,620.00 § l
il Beneii'ts for 2014 $16,620.()() l 11
_ l
.' ` l
f l
il ll Bo:< 6. Volumary Federal tacoma Tax Withheid
ll l Noer
l
': l. _
l j Box 7.Ada`ress
§ l' PAUL- A L.»¢"H`€SO.-“l
_l PU BOX 524{)01
§ 1 .H ()l,lSTC/N TX` 7’.’052-40(}1
l § ` `
ly r"l
l l §
i !,,,_`_ __ ._ t - “, _.. 13
l § F.Box 8, Cla.‘m Number (Us¢»;~ this nurr.~ber ff you need to contact S$A.] §§
v I"
l z ' §
§ ‘ l XXX-XX-XXXX!1 §§
l_ " J'§

 

, crm SSA-1099-SM (1~.2015)

l't

'“&"Ho"'r”’nm""~no ms man m ssA on ,la;s;.